DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/26/2022 is acknowledged. The previous rejection is maintained in this office action. Claims 1, 2, 4, 5, 8 and 12-14 are examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawin et al. (US 2008/0268233 A1) in view of Warrier et al. (WO 2016/046849 A2) and Sankar et al. (Scientific Reports, 2016 cited in IDS).

Regarding claims 1, 2, 4, 8 and 12-14, Lawin et al. disclose a composition comprises an ultra hydrophobic or super hydrophobic coating composition comprising a hydrophobic polymer such as a polycarbonate or a polysiloxane in combination with particles having a particle size, i.e. average diameter, of about 1 nm to 25 microns (see claim 1 and paragraph 0045). The polysiloxane can be polydimethylsiloxanes (see paragraph 0045). The particles can be PTFE particles and silica particles that can be used in combination (see claim 3). The silica particles having size of about 1 nm reads on silica nanoparticles and the PTFE particles having size of 25 microns reads on microparticles of PTFE. The composition can be prepared by mixing the polymeric binder and particles and a non-reactive solvent can be used to dilute the components of the composition, i.e. the solvent is optional (see paragraph 0101). That is, the composition is in a solid form. The composition can be applied to substrates such as metal (see paragraph 0103).
Lawin et al. do not disclose metal compound nanoparticles as presently claimed.
Warrier et al. disclose lanthanum phosphate for creating non-wetting (hydrophobic) and non-reactive surfaces (see Abstract). The lanthanum phosphate are nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 (see page 7, lines 20-21 and page 4, line 26). Given that lanthanum phosphate is LaPO4, lanthanum phosphate is lanthanum (III) phosphate (see page 1, line 20). Further, Sankar et al. disclose lanthanum phosphate nanorods along with remarkable hydrophobicity, exhibits chemical, thermal and mechanical stability, and corrosion resistance (see Abstract and pages 3-4, bridging paragraph, Stability under Extreme Conditions).
In light of motivation for using lanthanum (III) phosphate nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 for creating non-wetting and non-reactive surfaces disclosed by Warrier et al. and for using lanthanum (III) phosphate nanorods for hydrophobicity, chemical, thermal and mechanical stability and corrosion resistance  disclosed by Sankar et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use lanthanum (III) phosphate nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 in the composition of Lawin et al. in order to create non-wetting and non-reactive surface as well as to improve hydrophobicity, chemical, thermal and mechanical stability, and corrosion resistance, and thereby arrive at the claimed invention.
Given that the composition of Lawin et al. in view of Warrier et al. and Sankar et al. is identical to that presently claimed, the composition of Lawin et al. in view of Warrier et al. and Sankar et al. has bulk superhydrophobic properties.

Regarding claim 5, Lawin et al. in view of Warrier et al. and Sankar et al. disclose a superhydrophobic composition as set forth above. While, Lawin et al. in view of Warrier et al. and Sankar et al. disclose hydrophobic polymer such as polycarbonate and polydimethylsiloxane, Lawin et al. in view of Warrier et al. and Sankar et al. do not explicitly disclose a mixture of polycarbonate and polydimethylsiloxane.
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to a person having ordinary skill in the art to use a mixture of polysiloxane and polycarbonate in Lawin et al. in view of Warrier et al. and Sankar et al. and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that Lawin does not disclose the use of lanthanum phosphate or any other metal compound nanoparticles. Warrier and Sankar are silent with regard to polycarbonate or polysiloxane polymers. Thus, Lawin would need to be combined with Warrier and Sankar to arrive at the present claims. But there would be no reason to combine Warrier and Sankar with Lawin. Warrier and Sankar are unrelated to the “compositions that include a polymeric binder and small particles” that are the subject of Lawin. Instead, Warrier relates to “surfaces for molten metals like zinc and aluminum” that “find extensive applications in metallurgical applications for metal casting.”’ Similarly, Sankar relates to “highly stable non-wetting organic surfaces” and points to “the instability of organic/polymer coatings.” Thus, it would not be obvious to combine the lanthanum phosphate of Warrier and/or Sankar with the composition of Lawin without the benefit of hindsight, which is not permissible.
Lawin discloses hydrophobic coating composition comprising a hydrophobic polymer such as polycarbonate and polysiloxane. Warrier disclose lanthanum phosphate for creating non-wetting surface, i.e. hydrophobic surfaces. Sankar disclose lanthanum phosphate nanorods with remarkable hydrophobicity and is only used to provide specific properties of lanthanum phosphate nanorods already disclosed by Warrier. Given that Lawin, Warrier and Sankar are drawn to hydrophobic materials, these are properly combinable. 
Further, Lawin discloses the hydrophobic coating composition can be applied to metals (see paragraph 0031). Warrier discloses lanthanum phosphate for creating non-wetting surfaces for molten metals (see Abstract, claims 1 and 3). Given that Lawin disclose the hydrophobic coating composition for metal substrate and given that Warrier disclose lanthanum phosphate for creating non-wetting surfaces for metals, it would have been obvious to use lanthanum phosphate in the hydrophobic coating composition of Lawin applied to metals.
While applicants argue that Sankar points to the instability of organic/polymer coatings, applicants have provided no evidence (i.e. data) to show that lanthanum phosphate nanorods of Sankar when added to Lawin result in instable coatings.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant application, proper motivation has been provided when combining the references.

In light of amendments, claim objections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787